Exhibit 2 ADDENDUM NO. 1 TO STOCK ACQUISITION AGREEMENT BY AND BETWEEN BENCHMARK PERFORMANCE GROUP, INC. AND INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. THIS ADDENDUM NO. 1 TO STOCK ACQUISITION AGREEMENT ("Addendum No. 1") is made and entered into effective this 26th day of August, 2008, by and between BENCHMARK PERFORMANCE GROUP, INC., a Texas Corporation ("Benchmark") and INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD., a Nevada Corporation ("IEVM"). RECITALS A.Benchmark and IEVM entered into a stock acquisition agreement on or about June 20, 2007 (the "Stock Acquisition Agreement"), wherein Benchmark agreed to acquire Thirty-Five Million (35,000,000) shares (the "Shares") of the common stock, par value $0.001, of IEVM for an aggregate purchase price of Three Million Five Hundred Thousand USD ($3,500,000) (the "Purchase Price") ($0.10 per share). B.Pursuant to Section 3 of the Stock Purchase Agreement, the Purchase Price shall be paid (and the Shares shall be issued) in seven (7) installments. C.As of the date of this Addendum No. I, four (4) installments have been paid as follows: The First Installment of $312,000 was converted from equipment deposits previously paid by
